Citation Nr: 1727552	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-35 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for neck pain.

2.  Entitlement to service connection for right shoulder pain.

3.  Entitlement to service connection for right knee pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to September 2004, including service in Iraq from April 2003 to April 2004.  The Veteran has received the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for traumatic brain injury (TBI) residuals, back pain, shoulder pain, neck pain, right knee pain, shortness of breath due to environmental contaminants petrol and uniram, and skin condition.  In July 2009 the Veteran filed a notice of disagreement with the denials of service connection for TBI, back pain, shoulder pain, neck pain, and knee pain.  The RO issued a statement of the case on these issues in June 2010 and the Veteran perfected his appeal with an August 2010 VA Form 9.

In January 2016, the Board reopened the issue of service connection for a low back condition and remanded this case for further development.

In an August 2016 rating decision, the Appeals Management Center (AMC) granted service connection for residuals of traumatic brain injury (TBI), lumbar strain, left knee patellofemoral pain syndrome, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity.  As this represents a full grant of the benefits sought with regard to those issues, they are no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's neck pain is not etiologically related to his active service.

2.  The Veteran's right shoulder pain is not etiologically related to his active service.

3.  The Veteran's right knee pain is not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neck pain have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for right shoulder pain have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for right knee pain have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2008.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case of any veteran who engaged in combat with the enemy during active service, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  As noted in the introduction, the Veteran was awarded the Combat Infantry Badge, indicating that he engaged in combat with the enemy.  This applies only to the in-service requirement referred to in the previous paragraph.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); see also Dalton v. Nicholson, 21 Vet.App. 23, 37 (2007).

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  
Id. at 1336.

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.


III.  Service Connection - Neck

The Veteran is seeking service connection for neck pain.

Here, the record shows the Veteran's complaints of neck pain and the May 2016 VA examiner diagnosed him with cervical strain.  In his VA treatment records, including from September 2009, the Veteran linked this pain to a car wreck in service.  His service treatment records note complaints of severe neck, back, and joint pains following a motor vehicle accident in June 2004.

The remaining question is whether the record establishes a medical nexus between the Veteran's current cervical strain and his active duty military service.  To this end, he underwent a May 2016 VA examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale. Therefore, this examination is adequate for VA purposes.  The May 2016 VA examiner found that the Veteran's cervical spine/neck condition was less likely as not proximately due to or caused by military service.  The examiner noted that there were no follow up appointments for neck pain after the motor vehicle accident and no further documentation of neck problems in service.  At the time of the examination, clinical evaluation and x-rays of the cervical spine were unremarkable.  Chronicity of the condition had not been established.  The record does not contain a positive medical nexus opinion.

To the extent that the Veteran believes his neck condition is related to his military service, the Board notes that the Veteran's spine was normal at the time of his July 2004 separation examination.  Furthermore, at the time of his April 2005 VA treatment for mental health, the Veteran described his residuals of the in-service motor vehicle accident as "his back and ankle hurt from time to time."  He did not report any ongoing neck complaints.  Instead, his first documented post-service neck complaint was a report of right muscular pain in November 2007, several years after service.  The Board finds that the Veteran's statements made during treatment are inherently more reliable that his subsequent statements made during the pendency of this appeal.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997)(observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran's failure to report neck pain in the earlier record tends to show that this subsequent account is not credible.  As such, there is a break in continuity.  The Veteran has not described a readily lay-observable causal connection that would render him competent to provide lay evidence of etiology.  Thus, there is no competent and credible lay evidence of etiology.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for a neck condition.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Service Connection - Right Shoulder

With regard to his right shoulder claim, the record shows the Veteran's complaints of shoulder pain and the May 2016 VA examiner diagnosed him with right shoulder strain and rotator cuff tendonitis.

His service treatment records are silent for complaints of or treatment for a right shoulder condition.  While a July 2004 record refers to "joint/back pain" following the in-service motor vehicle accident, more specific records note ankle and wrist pain, not shoulder pain.  Thus, the record does not show that the Veteran's right shoulder was injured in this accident.

Alternatively, the Veteran described an in-service shoulder injury caused by forcing doors open with his shoulder during deployment.  See May 2016 VA examination.  Forcing doors open is consistent with the circumstance of the Veteran's deployment as an infantryman to Iraq.  As such, the Veteran's lay report of this is sufficient proof that it occurred.  See 38 U.S.C.A. § 1154(b).

The remaining question is whether the record establishes a medical nexus between the Veteran's current cervical strain and his active duty military service.  To this end, he underwent a May 2016 VA examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  The May 2016 VA examiner found that the Veteran's current right shoulder rotator cuff tendonitis was less likely as not proximately due to or caused by military service.  The examiner noted that x-rays taken on the day of the examination were normal with no showing of degenerative joint disease and the Veteran's service treatment records did not show complaints of right shoulder problems or issues.  The record does not contain a positive medical nexus opinion.

The Veteran has argued that his right shoulder condition is related to his military service.  To the extent that he has provided a lay opinion of a medical nexus between his current condition and his military service, the Board finds that such an opinion is not credible.  Again, the record does not reflect shoulder complaints during service or in connection with the Veteran's in-service motor vehicle accident.  The April 2005 VA mental health treatment record includes a description of the Veteran's residuals of the in-service motor vehicle accident as "his back and ankle hurt from time to time."  He did not report any ongoing shoulder complaints.  Instead, the medical evidence shows a post service onset of right shoulder pain.  In a December 2005 VA treatment record, the Veteran reported constant right shoulder pain following an injury two months earlier wherein he had been handcuffed by trolley police, bending his arm behind him.  He did not report any early shoulder pain.  Likewise, in a March 2008 VA treatment record, the Veteran reported a two year history of right shoulder pain ever since "police jumped me on the trolley" with the policeman placing his knee between the Veteran's shoulders.  Again, the Veteran's statements made during treatment are inherently more reliable that his subsequent statements made during the pendency of this appeal.  See Rucker, 10 Vet. App. 67, 73.  Thus, the Veteran's description of an onset of right shoulder pain following a post-service injury argues against the credibility of his subsequent reports that this pain began in service.  As such, there is a break in continuity.  Thus, the Board finds the Veteran's lay evidence of etiology is not credible.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for a right shoulder condition.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


V.  Service Connection - Right Knee

With regard to his right knee claim, the record shows the Veteran's complaints of knee pain and the May 2016 VA examiner diagnosed him with patellofemoral pain syndrome.  While noting left knee patellofemoral syndrome and tendonitis in October 2004, the Veteran's service treatment records are silent for complaints of or treatment for a right knee condition.  As noted above, a July 2004 record refers to "joint/back pain" following the in-service motor vehicle accident, more specific records note ankle and wrist pain, not knee pain.  His July 2004 separation examination found the Veteran's lower extremities to be normal.

Alternatively, the Veteran described an in-service right knee injury caused by forcing doors open with his body during deployment.  See May 2016 VA examination.  As forcing doors open is consistent with the circumstance of the Veteran's deployment as an infantryman to Iraq, his lay report of this is sufficient proof that it occurred.  See 38 U.S.C.A. § 1154(b).

The remaining question is whether the record establishes a medical nexus between the Veteran's current patellofemoral pain syndrome and his active duty military service.  To this end, he underwent a May 2016 VA examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale. Therefore, this examination is adequate for VA purposes.  The May 2016 VA examiner found that service connection was substantiated for the left knee only, not the right.  The examiner noted that the service treatment records only documented left knee patellofemoral syndrome and there was no evidence of degenerative joint disease.  The record does not contain a positive medical nexus opinion.

Again, the Veteran believes his right knee condition is related to his military service.  The first documented right knee complaints in a November 2007 VA treatment record that noted his right knee occasionally buckled and locked up.  This was several years after service.  While the Veteran has described using his body to open doors while deployed, he has not identified a specific incident that he believed was the onset of his right knee symptoms.  As such, the Veteran has not described a readily lay-observable causal connection that would render him competent to provide lay evidence of etiology.  Thus, there is no competent lay evidence of etiology.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for a right knee condition.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for neck pain is denied.

Service connection for right shoulder pain is denied.

Service connection for right knee pain is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


